Case: 1:10-cv-04603 Document #: 806 Filed: 01/10/19 Page 1 of 1 PageID #:14488

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                               Eastern Division

Don Lippert, et al.
                               Plaintiff,
v.                                                    Case No.: 1:10−cv−04603
                                                      Honorable Jorge L. Alonso
Partha Ghosh, et al.
                               Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, January 10, 2019:


        MINUTE entry before the Honorable Jorge L. Alonso: Status hearing held and
continued to 3/28/19 at 9:30 a.m. Motion hearing held. Plaintiffs' motions for preliminary
injunction [791] and to preclude opinion testimony from any of Defendants' witnesses
[793] are moot. Parties' joint motion for preliminary approval of class action settlement
[803] is granted. Notice to class shall be given by 2/8/19. Objections shall be filed by
4/12/19. Memoranda in support of the settlement shall be filed by 4/26/19. Fairness
hearing set for 5/3/19 at 11:00 a.m. Notices mailed by judge's staff (ntf, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
